EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Norris on 16 February 2022.

The application has been amended as follows: 
Claim 24:
“A system for water dispensing comprising:
a housing comprising a first and second portion;
a hot beverage dispenser located separate from the housing; 
a water vapor distillation apparatus housed in the first portion, the water vapor distillation apparatus comprising an evaporator/condenser and a liquid heat exchanger, the evaporator/condenser producing a hot distilled water product, wherein a first amount of the hot distilled water product is directed to the hot beverage dispenser and a second amount is directed to the liquid heat exchanger;
a storage tank fluidly connected to the hot beverage dispenser and the water vapor distillation apparatus; and
a processor
wherein the processor is preprogrammed to direct[[s]] the first amount 

Claim 26:
the second amount 

Claim 34:
“A system for water dispensing comprising:
a housing comprising a first and second portion;
a hot beverage dispenser located outside from the housing; 
a water vapor distillation apparatus housed in the first portion, the water vapor distillation apparatus comprising an evaporator/condenser and a liquid heat exchanger, the evaporator/condenser producing a hot distilled water product, wherein the hot distilled water product either enters the liquid heat exchanger and exits as distilled water product or is diverted to the hot beverage dispenser;
a storage tank housed in the second portion and fluidly connected to the liquid water vapor distillation apparatus, the storage tank stores distilled water product;
a pump moves water from the storage tank to a water appliance; and
a processor that is preprogrammed to direct[[s]] hot distilled water product to the hot beverage dispenser at a preprogramed time.”

Claim 36:
“The system of claim 34, further comprising a chiller housed in the second portion.”

Claim 37:
“The system of claim 34, further comprising a sensor in the storage tank.”

Claim 38:
“The system of claim 37, wherein the sensor comprises 

Claim 39:
“The system of claim 37, wherein the sensor comprises 

Claim 40:
“The system of claim 37, wherein the sensor comprises n empty tank sensor, wherein the volume full sensor and the empty tank sensor are switches with hysteresis.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s reply, together with the above Examiner’s Amendment, represents the allowable subject matter indicated in the previous office action in independent claim form. Following is a restatement discussing allowability.
The prior art does not disclose or suggest the embodiment encompassed by the claims, particularly wherein the processor is preprogrammed to direct the hot distilled water product produced by the evaporator condenser to the storage tank or hot beverage dispenser at a preprogrammed time.
Kamen (US 2010/0101929) in combination with Watanabe (US 5,956,965), cited in the previous office actions, are considered to be the closest prior art references. Neither reference discloses or suggest the claim limitations entailing programming of the processor to direct hot distilled water product to the storage tank and/or hot beverage dispenser, at a preprogrammed time. This feature entails a control mechanism which controls the flow of hot distilled water based upon a programed 
 Reference is also drawn to Anderson et al (US 2008/0022694), which is directed to a water producing device which dispenses hot and cold water (see [0013]; [0123]). The system comprises a main tank, a hot tank, and a cool tank, where the hot tank is heated by an electric heater (see [0093]). Anderson does not remedy the deficiencies of Kamen, however, given that there is no motivation or suggestion to include a bypass line to directly connect hot distilled water to a hot water dispenser and a processor which is preprogrammed to initiate the bypass at a preprogrammed time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Renee Robinson/Primary Examiner, Art Unit 1772